396 U.S. 1056
90 S.Ct. 757
24 L.Ed.2d 751
The NEW YORK, NEW HAVEN AND HARTFORD RAILROAD COMPANY  FIRST MORTGAGE 4% BONDHOLDERS COMMITTEE, appellant,v.UNITED STATES et al.
No. 915.

1
MANUFACTURERS HANOVER TRUST COMPANY, etc., appellant,


2
v.


3
UNITED STATES et al.


4
No. 917.


5
The CHASE MANHATTAN BANK, N. A., etc., appellant,


6
v.


7
UNITED STATES et al.


8
No. 921.


9
The NEW YORK, NEW HAVEN AND HARTFORD RAILROAD COMPANY


10
FIRST MORTGAGE 4% BONDHOLDERS COMMITTEE, petitioner,


11
v.

Richard Joyce SMITH, etc., et al.

12
No. 914.


13
MANUFACTURERS HANOVER TRUST COMPANY, etc., petitioner,


14
v.


15
UNITED STATES et al.


16
No. 916.


17
The CHASE MANHATTAN BANK, N. A., etc., petitioner,


18
v.


19
PENN CENTRAL COMPANY et al.


20
No. 920.

PENN CENTRAL COMPANY, petitioner,

21
v.

Supreme Court of the United States
February 2, 1970

22
MANUFACTURERS HANOVER TRUST COMPANY, etc., et al.


23
No. 1038.

UNITED STATES et al., petitioners,

24
v.


25
The NEW YORK, NEW HAVEN AND HARTFORD RAILROAD COMPANY


26
FIRST MORTGAGE 4% BONDHOLDERS COMMITTEE et al.


27
No. 1057.


28
Lester C. Migdal and Lawrence W. Pollack, for New York, N. H. & H. R. Co., etc.


29
Joseph Auerbach, James Wm. Moore, Robert G. Bleakney, Jr., and Morris Raker, for Richard Joyce Smith.


30
Whitney North Seymour and Albert X. Bader, Jr., for Manufacturers Hanover Trust Co.


31
Wilkie Bushby and Joseph Schreiber, for Chase Manhattan Bank, N.A., etc.


32
Hugh B. Cox, Roswell B. Perkins, Ulrich Schweitzer, Francis T. P. Plimpton, Samuel E. Gates, and Robert L. King, for petitioner Penn Central Co.


33
Solicitor General Griswold, Assistant Attorney General McLaren, Deputy Solicitor General Springer, Howard E. Shapiro, Robert W. Ginnane, and Leonard S. Goodman, for the United States and others.


34
Solicitor General Griswold and Robert W. Ginnane, on the motion.


35
Motion to expedite granted. In Nos. 915, 917, and 921 probable jurisdiction noted. In Nos. 914, 916, 920, 1038, and 1057, petitions for writs of certiorari to the United States Court of Appeals for the Second Circuit granted. Cases consolidated and a total of three hours allotted for oral argument. The bondholders and the New Haven trustee shall file their main briefs by February 26, 1970, and the briefs of Penn Central, the United States, the Interstate Commerce Commission, and the States of Connecticut and New York shall be filed by March 18, 1970.


36
Mr. Justice MARSHALL took no part in the consideration or decision of these matters.